DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Applicant’s amendments and/or remarks regarding currently pending independent claims 1, 8 and 15, appears to overcome the rejection, and have been considered arguments are persuasive.
However, upon further review and search, main Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 specifically, “ a method for creating labels from a template, comprising: correcting an image of a form captured by an image-capturing device; detecting in the image of the form with a sensor, a plurality of features including at least one polygon, and at least one writable area in the at least one polygon, the sensor comprising at least one of a scanner and a feature detection application; creating a template of the form based on the plurality of features detected in the image; and transmitting the template electronically to a requester of the template.
Further, Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1.

Main Claim 8 and 15, contains the same language resulting in indication of allowable subject matter as claim 1. 
Therefore, the reasons for indicating allowable subject matter of claim 8 and 15 are the same as claim 1, above.
Claims 2-7, 8-14 and 19, which depend from claims 1, are patent-ably distinct from the prior arts by the virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677